Filed 5/6/15 P. v. Hampy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C077150

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF133541)

         v.

KRISTIE ANN HAMPY,

                   Defendant and Appellant.




         Defendant Kristie Ann Hampy pleaded no contest to second degree burglary.
(Pen. Code, §§ 459, 460, subd. (b).)1 In exchange, a count of falsely representing her
identity to a police officer (§ 148.9, subd. (a)) was dismissed.
         Defendant was sentenced to county jail (§ 1170, subd. (h)(1), (2)) for a stipulated
term of eight months consecutive to a Sutter County term she was then serving. She was
awarded six days’ custody credit and six days’ conduct credit (§ 4019) and ordered to pay




1   Further statutory references are to the Penal Code unless otherwise indicated.

                                                             1
a $300 restitution fine (§ 1202.4), plus a $30 collection fee, a $40 court operations fee
(§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373). The
court resentenced defendant to identical terms in the Sutter County cases and reimposed
all Sutter County fines and fees.
                                           FACTS2
        On August 30, 2013, department store employees observed defendant and Tina
Leigh Baiz enter the store with an empty baby stroller.3 The women placed merchandise
in the stroller and cut the security tags from the merchandise. Then they placed a blanket
over the stroller and left the store without paying for the merchandise. Loss prevention
personnel detained the women outside the store. Police arrived and took defendant to
jail.
                                        DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant.
        Our review of the record shows that defendant is entitled to additional presentence
credit. Defendant was taken into custody on the day of the offense, August 30, 2013, and
released on pretrial supervised release on September 5, 2013. The probation report
recommended, and the trial court awarded, six days’ custody credit and six days’ conduct
credit. However, she is entitled to credit for two days in August and five days in


2 Because the matter was resolved by plea, our statement of facts is taken from the
probation officer’s report.
3   Baiz was a codefendant in the trial court. She is not a party to this appeal.

                                               2
September. We will modify the judgment to award seven days’ custody credit and seven
days’ conduct credit.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is modified to award defendant seven days’ custody credit and
seven days’ conduct credit. As so modified, the judgment is affirmed. The trial court is
directed to prepare an amended abstract of judgment and to forward a certified copy to
the officer having custody of defendant.



                                                           RAYE             , P. J.



We concur:



        BUTZ                , J.



        RENNER              , J.




                                            3